Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 14-16 and 24-26 are rejected under 35 U.S.C. 102(b) as being anticipated by Mao et al. (WO 03/085372), cited by applicants.
The reference discloses biosensors containing a membrane composed of polymers containing heterocyclic monomeric units (paragraph 1). Note that the biosensors are used for detection of analytes (paragraph 2). Note document claim 30 in which the crosslinked polymers (i.e. polymers as in instant claim 24) of Maos’ invention are used to produce an electrochemical sensor containing a sensing layer over which is deposited a membrane of Maos’ invention. Mao discloses a polyvinyl pyridine “5” (as in instant claim 16) on page 18 in which a polyethylene oxide is attached to the nitrogen of the polyvinyl pyridine via an hydroxyalkyl group and note a sulfonate containing arm is also present as in instant claims 24 and 25. Note paragraphs 63 and 64 where the sensing layer includes an enzyme as in present claim 15. Note use of crosslinkers in paragraph 60 as in present claim 26.
Claim 17 is rejected under 35 U.S.C. 103 as being unpatentable over Mao et al. (WO 03/085372), cited by applicants.
Note that the backbone of Mao’s materials may be a copolymer of vinyl pyridine and styrene at paragraph 49 as in present claim 17. While the reference does not particularly point to applicants combination of a structure as in structure 5 of the reference but having styrene comonomeric units, the “general formula” 1a at paragraph 43 of Mao discloses that “D” units may be present which at paragraph 49 are implied to include styrene units in some instances. Hence it would have been obvious to a practitioner having an ordinary skill in the art prior to the time of filing to add styrene units to the backbone of Maos’ structure “5” since Mao implies the equivalence of backbones of vinyl pyridine and vinyl pyridine and styrene and in the expectation of adequate results absent any showing of surprising or unexpected results.

Claims 18-23 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Mao does not teach or suggest a combination of polyethylene oxide and polypropylene oxide blocks as in the claims not rejected over Mao and does not teach or suggest the amounts of propylene oxide and ethylene oxide required by claim 19.


All previous rejections were overcome by applicants remarks and amendment.

The above new rejection relies on a reference cited by applicants after paying a 1.17(p) fee and is accordingly made FINAL.

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Any inquiry concerning this communication should be directed to JEFFREY C MULLIS at telephone number (571)272-1075.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.


JCM
9-30-22
/JEFFREY C MULLIS/           Primary Examiner, Art Unit 1765